Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered March 14, 1985, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence of 2 to 6 years’ imprisonment.
Ordered that the judgment is reversed, on the law, the defendant’s motion to withdraw his guilty plea is granted, and the matter is remitted to the Supreme Court, Queens County, for further proceedings on the indictment.
The transcript of the minutes of the guilty plea proceeding does not indicate that the defendant was told nor can it be implied therefrom that he understood that if he failed to appear on the date scheduled for sentencing, the court could impose a harsher sentence than the 1 to 3 years’ imprisonment promised to him in consideration of his guilty plea. Accordingly, the defendant’s motion to withdraw his guilty plea should have been granted (see, People v Annunziata, 105 AD2d 709; cf., People v Davis, 106 AD2d 657; People v Gamble, 111 AD2d 869; People v Adams, 131 Misc 2d 308). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.